DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.


Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pre-processing module in claims 1-15, 19-22 and 24-25; a post- processing module in claims 1-15, 21-22 and 24-25; graphics pipeline in claims 1-15, 19-22 and 24-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
5. 	A review of the specification shows that the following appears to be the
paragraph [0053] of the specification describes a pre-processing module, paragraph [0065] of the specification describes a post-processing module and paragraph [0050] describes graphic pipeline.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Allowable Subject Matter
6.	Claim 1-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A system for compensating display data of an image, comprising: a display having a plurality of pixels arranged in a row direction and a column direction; and a processor, comprising: a graphics pipeline that generates a set of original display data and a set of compensation data of the image; a pre-processing module configured to:  divide pixels for displaying a still portion of the set of original display data into a plurality of pixel blocks, each pixel block having a plurality of pixels, wherein, along the row direction, a number of pixels in each row in each pixel block is less than a total number of pixels of the display in a same row, and compensate the plurality of pixels in each of the pixel blocks in a plurality of frames using a sub-set of compensation data that comprises a plurality of compensation values, a number of the compensation values being less than or equal to a number of the pixels in the respective pixel block; and a data transmitter  configured to transmit, in each one of the plurality of frames, a stream of display data comprising one of the plurality of sub-sets of the compensation data; and control logic operatively coupled to the display and the processor, comprising: a data receiver configured to receive the stream of display data from the data transmitter, and a post-processing module configured to provide control signals from the stream of display data for driving the display” in combination with the other claimed limitations set forth in independent claim 1 and similarly in claim 16.

The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A system for compensating display data of an image, comprising: a display having a plurality of pixels arranged in a row direction and a column direction; and a processor, comprising: a graphics pipeline configured to generate a set of original display data of the image; and a pre-processing module configured to: determine a still portion and a moving portion of the set of original display data, a first plurality of pixels that display the still portion of the set of original display data, and a second plurality of pixels that display the moving portion of the set of original display data, divide the first plurality of pixels into a plurality of pixel blocks, each pixel block having at least two pixels, wherein, along the row direction, a number of pixels in each row in each pixel block is less than a total number of pixels of the display in a same row, determine a plurality of frames for compensating each of the pixel blocks, determine a first set of compensation data that comprises a plurality of sub-sets of compensation data each having compensation values to be applied on at least one pixel in a respective pixel block in a single frame of the plurality of frames, a number of the compensation values being less than or equal to a number of pixels in the respective pixel block, and Atty. Dkt. No. 10006-01-0006-US-7-Peng Reply to Office Action of September 30, 2021Application No. 16/264,617 determine a second set of compensation data having compensation values for all pixels in the second plurality of pixels in the single frame of the plurality of frames” in combination with the other claimed limitations set forth in independent claim 19 and similarly in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628